Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 remain for examination, wherein claims 1 and 15 are independent claims.
Claim Objections
Claims 1, 12-13, and 15 are objected to because of the following informalities:  the limitation of “an aluminum-, iron-, and silicon-containing composite powder” in the instant claims is unclear what is “aluminum-, iron-”. The limitation is suggested to be amended as “a compositing powder comprising of Al, Fe, and Si”.  Appropriate correction is required.

Allowance Subject matter
Claims 7-8 and 19 include allowable subject matter.  
Claims 7-8 and 19 are still objected to as depending from rejected independent claim(s), but would be allowed if rewritten in independent form including all of the limitations of the base claim and any intervening claims since it is noted that the recorded prior art(s) does not specify the claimed phase amount (cl.7-8) or detail hot-pressing parameters (cl.19).
Notes: these claims are still rejected under nonstatutory obviousness type double patenting as being unpatentable over claims 1-20 of copending application No. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the instant case, the term “crystalline Al-Fe-Si alloy” should not include “an amorphous phase”. Therefore, the instant claim does not provide further limitation to the independent claim 1. Proper amendment is necessary.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


s 1-6, 9-15, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ren et al (US-PG-pub  20140109895 A1, thereafter PG’895) in view of Martin et al (NPL: phase equilibria and structural investigations in the system Al-Fe-Si; Elsevier, Intermetallic 19, May 2, 2011, pp.1919-1929, listed in IDS filed on 2/27/2018, thereafter NPL-1).
Regarding claims 1 and 15, PG’895 teaches a method of manufacturing alloy system including Al-Si-Fe phase transformation between about 400oC to 1200oC to form crystals (Abstract, Fig. 15, 21A-21F, Examples 1-2, claims, and par.[0007] of PG’895). PG’895 specify provides composite powder including Al, Fe, and Si with some crystals and hot-pressing in a graphite die (examples 1-2 of PG’895), which reads on the providing powder material and heating to obtain crystalline Al-Fe-Si (cl.1 and 15) in a die (cl.15). The heating temperature 400oC to 1200oC disclosed by PG’895 overlaps the claimed heating temperature range of 850oC-950oC as recited in the instant claims, which is a prima facie case of obviousness. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the operation temperature from the disclosing of PG’895 since PG’895 teaches the same phase transformation throughout whole disclosing range. PG’895 does not specify the predominant crystalline phase has a hexagonal crystal structure. NPL-1 teaches Al-Fe-Si ternary phase system heating at temperature oC-900oC (Fig. 3, Title and abstract of NPL-1) and specify forming Al7.4Fe2Si (5) phase belong to P63/mmc crystallographic space group. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the alloy composition and heating temperature as demonstrated by NPL-1 in the process of PG’895 in order to obtain the desired pre-dominant phase according to the phase diagram. (Table 1, Fig.3 and 7 of NPL-1). 
Regarding claim 2, PG’895 specify that the alloy powder transfer crystalline structure during heating (Fig. 15, 21A-21F and examples 1-2 of PG’895).
Regarding claims 3-6, NPL-1 teaches Al-Fe-Si ternary phase system heating at temperature range 600oC-900oC (Fig. 3, Title and abstract of NPL-1) and specify forming Al7.4Fe2Si (5) phase belong to P63/mmc crystallographic space group, which reads on the claimed phase structure as recited in the instant claims 3-5. The density of the phase (cl.6) would be inherent exist to the phase of the PG’895 in view of NPL-1. MPEP 2112 III&IV.
Regarding claims 9-10, PG’895 teaches a method of manufacturing alloy system including Al-Si-Fe phase transformation between about 400oC to 1200oC to form crystals (Abstract, Fig. 15, 21A-21F, Examples 1-2, claims, and par.[0007] of PG’895), which overlaps the claimed heating oC as recited in the instant claims 9-10, which is a prima facie case of obviousness. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the operation temperature as claim 9 from the disclosing of PG’895 since PG’895 teaches the same phase transformation throughout whole disclosing range. Since PG’895 in view of NPL-1 teaches the same Al-Fe-Si system heating same alloy powder at similar temperature range to form the same crystalline structure as recited in the instant invention, the claimed second phase amount would be highly expected for the process of PG’895 in view of NPL-1. MPEP 2112 01 and 2145 II.
Regarding claim 11, NPL-1 specify to adjusting the alloy composition according the desired phases (Experimental and Results and discussion of NPL-1) and NPL-1 provides examples for relationship of alloy composition to the obtained phases (section 3.2-3.4 of NPL-1), which cover the claimed alloy composition in the instant claim. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the alloy compositions as demonstrated by NPL-1 in the process of PG’895) in order to obtain the desired phases (Experimental and Results and discussion of NPL-1). 

Regarding claim 18, PG’895 specify provides composite powder including Al, Fe, and Si with some crystals hot pressing in a graphite die (examples 1-2 of PG’895), which reads on the claimed hot-pressing as recited in the instant claim.

Claims 16-17 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over PG’895 in view of NPL-1, and further in view of Adam Et al (US 4,878,967, thereafter US’967).
Regarding claim 16, the duration for hot-pressing a powder is considered as an experimental parameter related to the hot-pressing process. US’967 specify a manufacturing process for an Al-Fe-Si alloy (Col.1, lns.10-19 of US’967) and US’967 provides examples heating duration 1 hr at different temperatures (Examples of US’967), which reads on the duration as recited in the instant claim. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the duration during heating as demonstrated by US’967 in the process of PG’895 in view of NPL-1 in order to obtain the desired heating results (Examples of US’967).

Regarding claim 20, US’967 specify an Al-Fe-Si alloys that have been rapidly solidified from the melt and thermos-mechanically processed into structural components having a combination of high strength, ductility and fracture toughness (Col.1, lns.10-19 of US’967). And US’967 specify an application would be in small gas turbine engines (Col.1, lns.45-55 of US’967). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the process in the manufacturing component for an internal 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-20 of copending application No. 15/436,198 (updated as claims 1-18 of US 10,519,531 B2).  
4Fe1.7Si); and the first phase abundance greater than 50wt.%. Thus, no patentable distinction was found in the instant claims compared with claims 1-20 of copending application No. 15/436,198 (updated as claims 1-18 of US 10,519,531 B2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734